DETAILED ACTION
This office action addresses claims 2-21 as set forth in the preliminary amendment filed on January 20, 2021. 
Bauman Type Non-Provisional Application
The instant application was identified, on filing, as a continuation of Application No. 15/947,336, which was an application for reissue of US Patent No. 9,326,177. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on August 7, 2020 as part of the original filing of the instant application.

The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.173. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the 1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.

See MPEP 1451.

The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of reissue Application No. 15/947,336, which was an application for reissue of Patent No. 9,326,177. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on August 17, 2020.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.

As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Accordingly, the effective filing date of the instant Bauman type continuing application is April 6, 2018, i.e., the actual filing date of parent reissue Application No. 15/947,336. 

In a Bauman type continuing application, the patent sought to be reissued by the parent (or grandparent) reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  Bauman type continuing application if the parent (or grandparent) reissue application was filed more than one year after the grant date of the patent. 

In this case, US Patent No. 9,326,177 (i.e., the patent sought to be reissued by the parent reissue application) qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application because parent reissue Application No. 15/947,336 was filed more than one year after the grant date of Patent No. 9,326,177. 
Option to Convert Bauman Type Application to Reissue Application
Should applicant desire that this application be treated as a continuation/divisional reissue application, as opposed to a Bauman type continuing application, applicant may file a petition under 37 CFR 1.182 to have this application treated as a continuation/divisional reissue application under 35 USC 251. Applicant should point out in the petition what, as of the filing date in the record, supports the filing as a reissue application under 35 USC 251. Further, applicant should ensure the application fulfills all of the requirements for a reissue application. See 35 USC 251 and 37 CFR 1.172, 1.173 and 1.175. With respect to the required fees, see 37 CFR 1.16(e), (n) and (r).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


2-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated US Patent No. 9,326,177 (i.e., the patent sought to be reissued by the parent reissue application). 
It is noted that the instant application and the Patent No. 9,326,177 share the same disclosure. As explained above, Patent No. 9,326,177 qualifies as prior art under AIA  35 USC 102(b) with respect to the instant Bauman type non-provisional application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 40 of U.S. Patent No. RE48161. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims set forth in US Patent RE48161.
US Patent 16/988,340
RE48161
2. A method for performing a measurement by a user equipment (UE), the method comprising:
33. A method of user equipment (UE) operation, the method comprising: performing, by a UE, a plurality of measurement processes for a plurality of respective resource configurations determined in accordance with a change in a resource configuration, the performing, comprising for each measurement process:

receiving, by the UE from a network controller, a measurement configuration for the measurement process; receiving, by the UE from the network controller, a measurement resource configuration of measurement resources;
receiving, by the UE from a network controller, a configuration signaling configuring the UE to generate a report, the configuration signaling being associated with timing information restricting a single timing interval for generating the report;
receiving, by the UE from the network controller, a reporting configuration associated with the measurement configuration and the measurement resource configuration; 

receiving, by the UE from the network controller, at least one measurement timing parameter for performing a channel state information (CSI) measurement;
performing, by the UE, a measurement during the single timing interval specified by the timing information associated with the signaling and based thereon generating the report, the report 
performing, by the UE, the CSI measurement in accordance with the measurement configuration and the at least one measurement timing parameter based on the measurement resource configuration; generating, by the UE, a CSI report based on the CSI measurement in accordance with the reporting configuration, the measurement configuration and the measurement resource configuration; and

sending, by the UE, the CSI report to the network controller; and receiving, by the UE, data in accordance with a selected resource configuration selected in accordance with results of the measurement processes.


As set forth above, each limitation in the current claim is covered by the claims in RE48161.  With respect to certain terms such as “timing information restricting a single timing interval for generating the report”, the claims of RE48161 states that the measurement is performed in accordance with the timing parameter.  Thus both claims restrict the measurement and reporting in accordance with a timing parameter. Therefore, the instant claims are not patentably distinct. 
Claim 12 also corresponds to claim 40 and is not patentably distinct for the same reasons set forth above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.